DETAILED ACTION
This action is in response to a correspondence filed on 06/21/2021.
Claims 1 and 11 are amended.
Claims 1-19 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/21/2021 with respect to claims 1-19 being rejected under 35 U.S.C. 103 as being unpatentable over Raymond (US 20020161875) in view of Kekic (US 5,999,179) have been fully considered but they are not persuasive  for at least the reasons below:
Applicant’s arguments:
Claims 1-19 have been rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Kekic. The Applicant disagrees and states that the amendments filed on 06/21/2021 overcome the Raymond-Kekic combination, and therefore claims 1-19 are allowed over the prior art. More specifically, the Applicant argues that there is no description or suggestion in Raymond of obtaining or causing a network result as claimed. Further, the Applicant argues that the combination fails to disclose or render obvious the execution of the graphic element is for the network result for the selected/corresponding step. Additionally, the Applicant argues that the element manager saved in Kekic does not disclose or render obvious the claimed second network management procedure based on the selection, nor any iteration of the second network management procedure for future procedures as claimed. For these reasons, the Applicant believes the claims are allowed over the prior art.

Examiner’s response:
	The Applicant’s arguments have been carefully reviewed and considered, however the Examiner disagrees with some of the arguments raised by the applicant.
With regards to the limitation “wherein each step is a single independently executable action that obtains or causes a network result with respect to the network”, the Examiner maintains his position that Raymond teaches this feature. More specifically, Raymond teaches in [0114] a GUI via which a network administrator makes a graphical selection of a graphical display element, wherein selection of the graphical display element generates additional information and/or lower-level steps that can be taken to perform the troubleshooting operation. Moreover, Raymond teaches in [0120]: 

“In response to this problem event selection 215, problem event processor 202 generates event data 203 that is processed by troubleshooting profile manager 204 to categorize the problem event 1112A and to load TS profile 205 associated with that categorization. In this exemplary embodiment, the troubleshooting category is entitled “Connectivity” and a resulting troubleshooting profile 1200 is populated and provided in portal view manager 206 as populated TS profile 205”.

That is, in response to selecting one or more of the low-level additional information associated with a problem event, a troubleshooting profile manager 204 may generate various outputs such as populating a troubleshooting profile associated with the selected event and/or show the network administrator which services are affected by the server going down (see [0094]. This information, such as the troubleshooting profile and/or detailed information about which services are affected by the server failure, obtained in response to a selection, by a network administrator, of a low-level step are analogous to the “network result” claimed in the present invention. Furthermore, the “network result” is not given a specific definition in the claim and is 
As for the Applicant’s argument that the combination of Raymond and Kekic fails to clearly disclose or render obvious the claimed second network procedure based on the selection, wherein the second network management procedure is iteratively presented for selection of steps for future procedures, the Examiner agrees with the Applicant’s arguments. However, the deficiency of Raymond is cured by the newly introduced prior art Gao et al. (WO 2014/145818). The invention of Gao aims to address similar shortcomings in conventional network troubleshooting procedures as the claimed invention (see [0015-17] in Gao). More specifically, Gao teaches a method wherein selected one or more steps may be stored as a second network management procedure for later retrieval, such that the second network management procedure is iteratively presented for selection of steps for future procedures (see [0156]: The Procedure tasks can be saved as a file by clicking the Save button 715. The saved Procedure Task can be opened for future examination or be sent to a peer for review). Therefore, Gao addresses the new limitation.
Based on the above analysis, the Examiner concludes that the Applicant’s assertions are erroneous and Raymond is not silent with respect to the limitations argued by the Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (US 20020161875) in view of Gao et al. (US 2014145818) hereinafter Gao.
Regarding claim 1, Raymond teaches a system for creating a network management procedure with respect to a network of devices, the system comprising a computer processor and a non- transient memory comprising instructions that, when executed by the computer processor, cause the computer processor to implement a method comprising: 
presenting a graphical user interface (GUI) on a display (see [0064]: presenting a GUI 210 to the network administrator to view of problem event list 213); 
presenting a representation of the network of devices on the display (see Fig. 13C box 1302i: topology map of the network; [0159]: providing lower level details of the topology map in a display window), wherein the representation includes real-time information for each represented device (see [0059] and [0100]: generating historical and real-time data regarding the health of managed network entities. Raymond further teaches that TS data miners for generating relevant reports such as reports providing information regarding network utilization, CPU utilization, etc. of the managed objects);
presenting a representation of a first network management procedure on the display (see Fig. 10 step 1002 and [0112]: display a representation of a plurality of problem events that have occurred in network systems; Fig. 13A illustrates a troubleshooting view window displayed in response to executing one or more troubleshooting (TS) profiles), wherein the representation includes a plurality of steps of the first network management procedure, (see Fig. 10 step 1004 and [0113]: displaying contextual diagnostic data and instructions informing the network administrator how to troubleshoot the selected problem event; see also [0114]: included in the display of such context-sensitive instructions and diagnostic 
receiving a selection from a user, via the GUI, of one or more steps of the first network management procedure (see Fig. 10 step 1010 and [0114]: receiving a network administrator graphical selection of one such graphical display element); 
presenting, on the display, a graphic element corresponding to each selected step (see [0023]: displaying the additional, more detailed information represented by the selected display element in response to the network administrator graphical selection; see Fig. 10 step 1012 and [0114]: displaying low-level steps for performing the troubleshooting step), wherein the graphic element for each selected step on the display is operable by a GUI operation applied to the graphic 
However, the system of Raymond does not explicitly teach an apparatus adapted to implement a method comprising:
storing the selected one or more steps as a second network management procedure for later retrieval, wherein the second network management procedure is iteratively presented for selection of steps for future procedures.
In the same field of endeavor, Gao teaches an apparatus in accordance with the present invention, the apparatus adapted to:
store storing the selected one or more steps as a second network management procedure for later retrieval, wherein the second network management procedure is iteratively presented for selection of steps for future procedures (see [0154-156]: The Procedure tasks can be saved as a file by clicking the Save button 715. The saved Procedure Task can be opened for future examination or be sent to a peer for review; see also [0017]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Raymond to include the apparatus of Gao suggesting storing steps selected by a user as a second network management procedure for later retrieval, wherein the second network management procedure is iteratively 

Regarding claim 2, Raymond in view of Gao is applied as disclosed in claim 1 examined above. The combination of Raymond and Gao teaches a system for creating a network management procedure with respect to a network of devices. Raymond further teaches a system wherein the method further comprises displaying the selected steps as a flowchart (see Fig. 13A box 1326C and [0152]: TS instructions 209 displayed in region 1326C of TS data display window 1302F). 


Regarding claim 8, Raymond in view of Gao is applied as disclosed in claim 1 examined above. The combination of Raymond and Gao further teaches a system wherein each step obtains, or causes, a network result from, or in, the computer network (Raymond – [0094]: when a problem event 201 indicates that there is a low-level problem such as a server that has gone off line... The result of this inquiry can reveal, for example, the e-mail service that resides on the failed server. See also [0065]).

Regarding claim 9, Raymond in view of Gao is applied as disclosed in claim 1 examined above. The combination of Raymond and Gaoc further teaches a system wherein each step obtains, or causes, a network result from, or in, the computer network. Raymond further teaches a system wherein the network result corresponds to a response from a device in the network (see [0094]: indication that a router went off-line when a problem event is detected).

Regarding claim 11, Raymond discloses a system troubleshooting a network of devices (see Abstract), the system comprising a computer processor and a non-transient memory comprising instructions that, when executed by the computer processor, cause the computer processor to implement a method (Abstract:  Methods and systems for automated network management are disclosed) comprising:
presenting a graphical user interface (GUI) on a display (see [0064]: presenting a GUI 210 to the network administrator to view of problem event list 213); 
presenting a representation of the network of devices on the display (see Fig. 13C box 1302i: topology map of the network; [0159]: providing lower level details of the topology map in a display window), wherein the representation includes real-time information for each represented device (see [0059] and [0100]: generating historical and real-time data regarding the health of managed network entities. Raymond further teaches that TS data miners for generating relevant reports such as reports providing information regarding network utilization, CPU utilization, etc. of the managed objects);
presenting, on the display, a list of one or more stored network management procedures (see Fig. 10 step 1002 and [0112]: display a representation of a plurality of problem events that have occurred in network systems; Fig. 13A illustrates a troubleshooting view window displayed in response to executing one or more troubleshooting (TS) profiles); 
receiving a selection, by a user, via the GUI, of an indication of one of the network management procedures (see Fig. 10 step 1004 and [0113]: a network administrator selects one of the displayed problem events representations (i.e. the network management procedure));
retrieving the selected network management procedure (see Fig. 10 step 1006 and [0113]: displaying instructions informing operator how to troubleshoot the selected problem); 
presenting, on the display, one or more steps of the selected network management procedure (see Fig. 10 step 1008 and [0113]: diagnostic data pertinent to troubleshooting the particular problem event is displayed. Such diagnostic data is retrieved from or generated by relevant entities in network system 100), wherein each step is a single independently executable action that obtains or causes a network result with respect to the network (see [0114]: In response to a network administrator graphical selection of a graphical display element, at block 1012, the information represented by the selected display element is displayed. If the selected display element appeared in association with a troubleshooting instruction, the additional information may include, for example, an explanation of why that troubleshooting step is to be performed, low-level steps that can be taken to perform the troubleshooting step, etc.; see also [0120]: In response to this problem event selection 215, problem event processor 202 generates event data 203 that is processed by troubleshooting profile manager 204 to categorize the problem event 1112A and to load TS profile 205 associated with that categorization (i.e. executable action that causes a network result); see [0094]: a troubleshooting profile manager 204 may generate various outputs such as populating a troubleshooting profile associated with the selected event and/or show the network administrator which services are affected by the server going down); and 
presenting, on the display, a graphic element corresponding to each step (see [0023]: displaying graphical display element representing additional, more detail information (i.e. step)), wherein the graphic element for each step on the display is operable by a GUI operation applied to the graphic element to execute the 
However, Raymond does not explicitly teach a system comprising “presenting, on the display, a list of one or more stored network management procedures”. 
In the same field of endeavor, GAO discloses a networking monitoring system, the system comprising:
presenting, on the display, a list of one or more stored network management procedures (FIG. 7 is a Procedure Task window 700 to display Procedure results. The selected Procedures are listed in Pane 701 and all messages relevant to this Procedure are displayed in Pane 703).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified the Raymond system to include the teachings of Gao comprising presenting, on the display, a list of one or more stored network management procedures. Such modification would provide several benefits, namely promoting automated network management functions and providing readily-available solutions for troubleshooting a common network problem.

Regarding claim 12, Raymond and Gao teach a system as described in claim 11. Further, claim 12 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2. 

Regarding claim 18, Raymond and Gao teach a system as described in claim 11. Further, claim 18 discloses substantially the same limitations as claim 8. Therefore, it is rejected with the same rationale as claim 8.

Regarding claim 19, Raymond and Gao teach a system as described in claim 11. Further, claim 19 discloses substantially the same limitations as claim 9. Therefore, it is rejected with the same rationale as claim 9.

Claims 3-7, 10, and 13-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (US 20020161875) in view of Gao et al. (US 2014145818) hereinafter Gao, in further view of Kekic et al. (US US 5,999,179) hereinafter Kekic.
Regarding claim 3, Raymond and Gao teaches the limitations of claim 1. The combination of Raymond and Gao teaches a system for creating a network management procedure with respect to a network of device. However, the combination of Raymond and Gao does not explicitly teach method comprising: receiving, via the GUI, an identifier of a subset of steps as a block of steps, wherein the steps in the identified block are to be executed together.
In the same field of endeavor, the Kekic reference teaches a method comprising: receiving, via the GUI, an identifier of a subset of steps as a block of steps, wherein the steps in the identified block are to be executed together (see at least Fig. 2 and Col. 3 Lines 36-50 : grouping MIB objects together according to functionality in a tree-like data structure … each node in the tree is representable by a sequence of period-separated numbers, wherein the sequence of numbers is known as the object identifier (OID)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Raymond-Gao to include the method of Kekic suggesting receiving, via the GUI, an identifier of a subset of steps as a block of steps, wherein the steps in the identified block are to be executed together. Incorporating Kekic into the Raymond-Gao combination would have several advantages, namely providing methods for efficiently managing a constantly changing and growing network, thereby implementing a flexible, robust, secure and effective troubleshooting system. 

Regarding claim 4, Raymond and Gao teaches the limitations of claim 1. The combination of Raymond and Gao teaches a system for creating a network management procedure with respect to a network of device. However, the Raymond-Gao combination does not teach a method comprising:
receiving, via the GUI, an identifier of a subset of steps as a block of steps, wherein the steps in the identified block are to be executed in a predetermined order.
Kekic cures the deficiencies of Raymond-Gao. Kekic further teaches a method comprising: 
receiving, via the GUI, an identifier of a subset of steps as a block of steps, wherein the steps in the identified block are to be executed in a predetermined order (see at least Col. 74 Lines 46-55: Method getNameTree () returns a NameTree object which resembles a subset of the object names in a hierarchical order. Method matchMyName () is used to find a server object by giving names in a hierarchical order).

Regarding claim 5, Raymond and Kekic teach the limitations of claim 1. However, the Raymond-Gao combination does not teach a method comprising:
receiving, via the GUI, an identifier of a subset of steps as a block of steps; and receiving, via the GUI, a control indicator that establishes a logical relationship between at least two steps in the identified block.
Kekic, however, further teaches a method comprising: 
receiving, via the GUI, an identifier of a subset of steps as a block of steps; and receiving, via the GUI, a control indicator that establishes a logical relationship between at least two steps in the identified block (see Fig. 5C and Col. 20 Lines 9-

Regarding claim 6, Raymond and Gao teach the limitations of claim 1. Raymond in view of Gao however does not explicitly teach a system wherein the method further comprises: 
receiving a GUI operation to modify an order of the displayed graphic elements, wherein the modified order of the displayed graphic elements sets an order in which the corresponding steps are executed.
In the same field of endeavor, Kekick teaches a method comprising:
receiving a GUI operation to modify an order of the displayed graphic elements, wherein the modified order of the displayed graphic elements sets an order in which the corresponding steps are executed (Kekic - see Col. 18 Lines 46-55: modifying polling frequency for the managed element to achieve optimal performance ).

Regarding claim 7, Raymond and Gao teach the limitations of claim 1. Raymond in view of Gao however does not explicitly teach a system wherein the method further comprises:
receiving, via the GUI, annotation information corresponding to a step. 
In the same field of endeavor, Kekic further teach a system wherein the method comprises: 
receiving, via the GUI, annotation information corresponding to a step (see Col. 49 Lines 53-55: the user can enter desired comments about the alarm in the comments column).

Regarding claim 10, Raymond in view of Gao is applied as disclosed in claim 1. The Raymond-Gao teaches a system comprising storing the accepted one or more steps as the 
In the same field of endeavor, Kekic further teaches a system wherein storing the accepted steps further comprises: assigning a label to the stored network management procedure (see at least Col. 39 lines 17-21: log file name).  


Regarding claim 13, Raymond, Gao and Kekic teach a system as described in claim 11. Further, claim 13 discloses substantially the same limitations as claim 3. Therefore, it is rejected with the same rationale as claim 3.

Regarding claim 14, Raymond, Gao and Kekic teach a system as described in claim 11. Further, claim 14 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claim 4.

Regarding claim 15, Raymond, Gao and Kekic teach a system as described in claim 11. Further, claim 15 discloses substantially the same limitations as claim 5. Therefore, it is rejected with the same rationale as claim 5.

Regarding claim 16, Raymond, Gao and Kekic teach a system as described in claim 11. Further, claim 16 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claim 6.

Regarding claim 17, Raymond, Gao and Kekic teach a system as described in claim 11. Further, claim 17 discloses substantially the same limitations as claim 7. Therefore, it is rejected with the same rationale as claim 7.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454            

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454